Case 2:20-cv-00966-NR Document 415-9 Filed 08/28/20 Page 1 of 2




                EXHIBIT A-9
Case 2:20-cv-00966-NR Document 415-9 Filed 08/28/20 Page 2 of 2




                  10~10'~                                        .a^

                 ~                Phtlade~P#~ia Ciiy Hai

                       t1►ltopdc~3airrrstM   FtrNow
                       n,. ,y..




                 V C~         V
                 62 ~+kes
                 tt~cloodcbarrnta Oorg my cr+,c ~v a+so oroppnq of my
                 wolfs n a OesiQ~wieG Dafot 6rop ~ n f!arz: of t~fy haM.
                 A~0 be'oso anYpne bsys ~+ry"~t~g. R4" mesh i3 m mg" two.
                 yst no: a~ to trtie oho i! +~+~~nevs +~civicOvty
                 ~cA+a~pe                               tsuv~ Rnstspay
                 r~ty~per rit~*+cer+s~ttets atwf~►+canews ~rrtX~~bMre

                 mdpaad195A TAe p0aet a G'tiat rd es naE
                   thClOOOMbJtlii[@! ~YMiOpit~'iSSt y,~t 4AI."Ck'~1Q'
                   EvM fr~:72Ct it ~✓Jw Ci~nQ lrtrf Oe.:~ Ot1 fr3 hEi


                C.MR D~~Y►O~i'Off • F~~OYM                                ...
                     Oert+be~lw C~t`i 14~



                   LN          Q             O           V              /"y




                                                                                  EXHIBIT
                                                                                Marks 08/19/20 EX25
